Citation Nr: 1018547	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of surgery for a dislocated left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In January 2010 the Veteran testified before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A left shoulder disability includes pain but no fibrous union 
of the humerus, no ankylosis, and near full range of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of surgery for a dislocated left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating in excess of 20 percent for his 
left shoulder disability.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's left shoulder disability is currently rated as 
20 percent disabling under DC 5202.  Under this code, a 20 
percent evaluation is warranted for recurrent dislocation of 
the shoulder at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A higher 40 
percent rating is warranted for fibrous union of the humerus.  
As he is right-handed, the criteria for the evaluation of the 
minor (nondominant) upper extremity will be used in the 
evaluation of his left shoulder.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA orthopedic examination was afforded the Veteran in 
November 2007.  He stated he initially injured his left 
shoulder during an amphibious operation during World War II 
when he fell off some netting and tore his shoulder muscles.  
A left shoulder dislocation was also noted at the time within 
his service treatment records.  Surgery was later required 
post-service in the 1950s to correct recurrent left shoulder 
dislocations.  More recently, he experienced pain of the left 
shoulder approximately once a week, usually in bad weather.  
However, he required no assistance devices or medication for 
his shoulder.  He reported that he was right-handed.  

On physical examination, the Veteran had an 18 cm., well-
healed surgical scar along the anterior aspect of the left 
shoulder.  This scar was non-tender, mobile, and without 
evidence of resulting functional impairment.  Motor strength 
was 5/5 at the shoulder in all planes, with abduction and 
forward flexion from 0 to 180 degrees, external rotation to 
90 degrees, and internal rotation to 90 degrees, with pain on 
popping of the shoulder.  

Repetitive testing did not result in a diminution of range of 
motion.  Concurrent X-rays revealed rotator cuff 
calcification and a probable cyst in the humeral head which 
was likely degenerative in nature.  The final impression was 
of left shoulder acromioclavicular joint osteoarthritis with 
some calcific tendonitis.  

The Veteran underwent a private orthopedic examination of his 
left shoulder in January 2008.  He was noted to experience 
diabetic peripheral neuropathy and left shoulder pain.  His 
pain and numbness was noted to radiate down the left upper 
extremity into the hand.  His pain was 3-4/10, with 
progressive weakness.  

On objective physical examination, he had internal rotation 
of the left shoulder to 40 degrees, external rotation to 70 
degrees, and forward flexion to 150 degrees.  A Neer test, 
suggestive of shoulder impingement, was positive.  Strength 
testing was 4-5/5 on the left.  The impression was of left 
shoulder supraspinatus muscle-tendon impingement syndrome and 
degenerative changes.  Severe diabetic peripheral neuropathy 
was also noted.  Physical therapy was recommended.  

The Veteran has also been afforded recent VA outpatient 
treatment for his left shoulder disability.  His outpatient 
treatment records indicate reported pain and weakness of the 
left upper extremity, radiating down into the left hand.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence weighs against a rating in 
excess of 20 percent.  As noted above, the next higher rating 
under DC 5202, for 40 percent, requires a fibrous union of 
the humerus joint, which has not been demonstrated.  

2007 X-rays of the left shoulder indicated degenerative 
changes in the humeral head, but do not support a finding of 
a fibrous union or similar impairment, nor are such findings 
indicated in the January 2008 private examination report.  
Overall, the preponderance of the evidence is against a 
rating in excess of 20 percent under DC 5202.  

Likewise, evaluation of the Veteran's left shoulder 
disability under other diagnostic criteria for the shoulder 
joint do not support a higher evaluation.  Even considering 
the most limited ranges of motion reported by the private 
physician, a higher rating based on ankylosis (a fixation of 
the joint) under DC 5200 is not warranted.  

Next, the evidence does not show limitation of motion of the 
Veteran's left arm to 25 degrees or less from the left side.  
The most limited ranges of motion found in the private 
treatment records reflect internal rotation to 35 degrees, 
external rotation to 70 degrees, and forward flexion 
"lacking 30 percent," which the Board interprets to be 
approximately 120-130 degrees (as 180 degrees is anatomically 
normal).  While limitation of motion is shown, it does not 
reach the level to support a higher rating.

Further, the Board has consider DC 5203 for impairment of the 
clavicle or scapula; however, the current 20 percent rating 
is the highest available under this diagnostic code, 
regardless of the level of disability.  As such, a higher 
rating is not warranted.

In addition, the Board has considered the factors as 
expressed in DeLuca.  However, the evidence does not show 
that the Veteran had additional limitation of motion of the 
left shoulder due to such factors as pain, pain on use, 
incoordination, weakness, or fatiguability, an increased 
rating based on these factors is not warranted.  Of note, the 
examiner specifically noted "no diminution with repetitive 
testing.  No Deluca criteria."  

The evidence also does not indicate a higher level of 
impairment at any time during the pendency of this appeal; 
thus, a staged rating need not be assigned.  Specifically, 
the VA examination, the private treatment records, and the 
more recent outpatient treatment records all reflect shoulder 
strength as 4+/5 (this is the only criteria all 3 have in 
common); otherwise, outpatient treatment records are negative 
for complaints or treatment related to the left shoulder.

In reviewing the Veteran's claim, the Board is also aware 
that separate ratings are available for scars that are poorly 
nourished, with repeated ulceration; are tender and painful 
on objective demonstration; or cause any limitation of 
function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition).

In the present case, the Veteran has not been awarded a 
separate compensable rating for his surgical scar of the left 
shoulder.  Turning again to the November 2007 examination 
report, his scar was well-healed and nontender on 
examination, without evidence of underlying impairment 
resulting therein.  Based on these findings, a separate 
rating is not warranted under the criteria for skin 
disabilities.  

Likewise, the Veteran has reported peripheral neuropathy of 
the left arm, allegedly due or related to his in-service left 
shoulder disability.  However, he was noted in both private 
and VA treatment records to be a diabetic, with severe 
diabetic peripheral neuropathy, according to the January 2008 
private medical examination report.  In the absence of any 
medical evidence connecting his neurological symptoms of the 
left upper extremity to his service-connected disability, a 
higher rating based on such findings is not warranted.  

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's left shoulder disability has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe a veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe his or her 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether his or her exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
diagnostic codes for the disability at issue.  The Board 
notes that he has not experienced recent or extensive 
hospitalization due to his service-connected disability, and 
he is retired from employment for reasons unrelated to his 
disability.  He has not otherwise submitted evidence 
indicating his disability is unusual, or results in unique 
impairment to his general conditions of daily living.  

In short, the rating criteria contemplate not only his 
symptoms but the severity of his cumulative disability.  The 
Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of the service-
connected disability.  See 38 U.S.C.A. § 1155 (West 2002) 
(disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 20 percent for a left shoulder 
disability.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.    

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2007, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in November 2007 
and again in October 2008.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied.  

Based on the above, any notice deficiencies, if present, do 
not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, he has submitted private medical records.  Moreover, 
he was afforded VA medical examination in November 2007.  

At the hearing, the Veteran asserted that another examination 
was warranted and indicated dissatisfaction with the previous 
examination.  The Board has reviewed the prior examination 
and finds it adequate for evaluation purposes.  The examiner 
reviewed the Veteran's prior medical history and conducted a 
physical examination.  He also reviewed X-rays taken at the 
same time.  There is no indication that the examiner 
misstated any relevant fact or failed to address the rating 
criteria.  Therefore, the Board finds the examination 
adequate for evaluation purposes.

As to a request for another examination, the Veteran remarked 
on inconsistencies between the VA examination and the private 
evaluation performed several months later.  While the private 
treatment record shows more limited range of motion - for 
example external rotation was to 90 degrees in the VA 
examination and to 70 degrees in the private report - the 
Board finds that even considering the more limited ranges, 
the evidence does not support a higher rating. 

In addition, strength testing was reported as 5/5 in the VA 
examination, but 4/5 in the private report.  However, as 
noted above, the most recent outpatient treatment records, 
which essentially reflect no complaints related to the left 
shoulder, reported on one occasion that upper extremity 
strength was 4+/5.  This is consistent with the medical 
evidence of record.  For these reasons, the Board finds that 
another examination is not warranted at this time.

Finally, the Veteran was provided an opportunity to set forth 
his contentions during a hearing before the undersigned 
Veterans Law Judge in January 2010.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).    


ORDER

A rating in excess of 20 percent for residuals of surgery for 
a dislocated left shoulder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


